                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


GAIL OWENS


                                                   Criminal No. 1:11cr69-HSO-JCG
 v.                                                      Civil No. 1:18cv129-HSO



 UNITED STATES OF AMERICA



     MEMORANDUM OPINION AND ORDER DENYING DEFENDANT GAIL
       OWENS’ MOTION [252] TO VACATE, SET ASIDE, OR CORRECT
     SENTENCE BY A PERSON IN FEDERAL CUSTODY PURSUANT TO 28
                            U.S.C. § 2255

       BEFORE THE COURT is Defendant Gail Owens’ Motion [252] to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody, filed pursuant to 28

U.S.C. § 2255. After due consideration of the Motion, the record, and relevant legal

authority, the Court finds that Owens’ Motion [252] is not well taken and should be

denied without an evidentiary hearing.

                           I. RELEVANT BACKGROUND

A.     Defendant’s guilty plea

       On July 19, 2011, Defendant Gail Owens (“Owens” or “Defendant”) was

indicted for conspiracy to possess with intent to distribute oxycodone and possession

with intent to distribute oxycodone, all in violation of 21 U.S.C. §§ 841(a)(1) and 846

as well as 18 U.S.C. § 2. Indictment [3] at 1-2. Owens was charged along with four

other individuals, including her male companion, Charles MacGeorge. Id. After the

                                           1
Court issued an Order [94] disqualifying Owens’ retained attorney on June 26,

2012, attorney Ellen Allred was appointed as Owens’ counsel. Entry of Appearance

[101].

         Through Ms. Allred, Owens filed a Notice of Intent to Change Plea to Guilty

[127] on August 23, 2012, notifying the Court “of her intent to change her plea to

guilty on the charge brought against her by the Government.” Notice of Intent to

Change Plea to Guilty [110]. Owens was scheduled to enter her guilty plea on

September 5, 2012, but was hospitalized in Florida on September 4, 2012.

Government’s Mot. for Continuance 1 [116]. Owens’ criminal trial was rescheduled

for November 5, 2012, but, on October 24, 2012, Owens filed a second Notice of

Intent to Change Plea to Guilty [128], notifying the Court “of her intent to change

her plea to guilty on the charge brought against her by the Government.” See also

Text Order, Sept. 13, 2012. On October 29, 2012, pursuant to a written Plea

Agreement [129], Defendant pled guilty to Count Four of the Indictment, which

charged her with possession with intent to distribute oxycodone in violation of 21

U.S.C. § 841(a)(1) and 18 U.S.C. § 2. Plea Agreement [129]; Minute Entry, Oct. 29,

2012.

         A written Plea Agreement [129] and Plea Supplement (Sealed) [130]

(collectively, the “Plea Agreement”) detailed both Defendant’s obligations and those

of the Government. See Minute Entry, Oct. 29, 2012. The Plea Agreement, signed by

Owens and her attorney, stated that Owens understood that the “plea agreement

and the plea supplement completely reflects [sic] all promises, agreements and



                                           2
conditions made by and between the [Government] and Defendant.” Plea

Agreement [129] at 5. Under oath during the plea colloquy, Owens agreed that no

one had “made any other or different promises or assurances of any kind to [her]

other than those contained in the plea agreement and plea supplement in an effort

to induce [her] to plead guilty in this case.” Plea Tr. [219] at 14. On March 12,

2013, the Court sentenced Owens to a term of 240 months imprisonment. Minute

Entry, Mar. 12, 2013; J. [159].

B.    Defendant’s first Motion under 28 U.S.C. § 2255

      On March 17, 2014, Owens, proceeding pro se, filed her first Motion to Vacate

[177] pursuant to 28 U.S.C. § 2255, followed by an Amended Motion to Vacate [186]

on May 8, 2014. Owens claimed “total and complete ineffective assistance of

counsel” due in pertinent part to counsel’s alleged “failure to read and review” the

Presentence Investigation Report with Owens, failure to object to “wrongful

enhancements[,]” and “failure to file an appeal . . . when instructed to do so.” Am.

Mot. [186] at 14-16. Both of Owens’ former counsel submitted Affidavits [191] [193]

stating that Owens did not instruct them to file an appeal. Hollomon Aff. [191] at 3;

Allred Aff. [193] at 4. Because there was a conflict in evidence regarding whether

Owens had asked her attorneys to pursue an appeal, the Court granted Owens’

request to pursue a direct appeal and reinstated the judgment of conviction on its

criminal docket. Order [213] at 5-6; Text Order, Sept. 24, 2015. Owens then timely

filed a Notice of Appeal [214].

      On direct appeal, Owens argued that her plea was not knowing and



                                           3
voluntary because she lacked the mental capacity to understand and weigh its

consequences. United States v. Owens, 667 F. App’x 859 (5th Cir. 2016). On

August 8, 2016, the United States Court of Appeals for the Fifth Circuit affirmed

this Court’s finding that Owens was competent, and held that Owens’ appeal waiver

in the Plea Agreement was made knowingly and voluntarily. Id. at 861. The Fifth

Circuit dismissed her appeal as barred by the appeal waiver. Id. at 861.

C.    Defendant’s present Motion under 28 U.S.C. § 2255

      On April 17, 2018, Defendant filed the present Motion [252] to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody pursuant to 28 U.S.C. §

2255, along with an unsigned Declaration [252-2] and a Memorandum [253] of Law

in Support. Def.’s Mot. [252]; see 28 U.S.C. § 2255(f). On April 19, 2018, Owens filed

a signed copy of her Declaration [256-1] and a Declaration [256-2] of her daughter,

Stephanie Tanner, both of which were signed under penalty of perjury. Def.’s Decl.

[256-1]; Tanner Decl. [256-2].

      Owens raises ineffective assistance of counsel as her only ground for relief,

claiming that on or about September 4, 2012, with herself and her daughter

present, attorney Allred erroneously advised her that “she would receive a ten-year

sentence if [she] agreed to plead guilty.” Def.’s Mot. [252] at 4; Def.’s Mem. [253] at

1-2; Def.’s Decl. [256-1] at 2. In her accompanying Memorandum [253], Owens

argues that despite her representations made under oath before the Court to the

contrary, her attorney induced her with erroneous guarantees. Mem. [253] at 7-9.

Owens maintains that “had [she] been properly advised and not misled[, she] would



                                           4
not have agreed to plead guilty and [ ] would have proceeded to trial instead.” Def.’s

Decl. [256-1] at 2. Ms. Tanner states that, with her mother, father, father’s

attorney, and herself present, attorney Allred told her mother that she would

receive a 10-year sentence if she pled guilty. Tanner Decl. [256-2] at 2. Tanner

could not recall the exact date of the meeting where this statement occurred. Id.

      Attorney Allred filed a Response [257] to Owens’ Motion [252] on May 18,

2018, refuting Owens’ claims and denying that there were any promises or

assurances made that Owens “would not receive a sentence of greater than 10

years.” Allred Resp. [257] at 2. Allred incorporates her earlier Response [193], id.,

in which she stated that she “in no way coerced Owens into taking a plea” and that

Owens chose to plead guilty when the two met with Owens’ daughter, co-defendant

MacGeorge, and MacGeorge’s attorney on October 23, 2012, Allred Resp. [193] at 3.

In its brief Response [258], the Government argues that Owens waived her right to

contest the conviction in a motion brought under 28 U.S.C. § 2255. Government

Resp. [193] at 2-4. In Reply [259] to the Government’s Response [258], Owens cites

Fifth Circuit precedent holding that a defendant cannot waive her right to challenge

the plea or plea waiver for ineffective assistance. Def.’s Reply [259] at 2. Owens

further posits that an evidentiary hearing is required to resolve her claims. Id. at 3.

                                  II. DISCUSSION

A.    Legal Standard

      Once finally convicted, there are four narrow and separate grounds upon

which a federal prisoner may move to vacate, set aside, or correct a sentence under



                                          5
28 U.S.C. § 2255: (1) the sentence was imposed in violation of the Constitution or

laws of the United States; (2) the court was without jurisdiction to impose the

sentence; (3) the sentence exceeds the statutory maximum sentence; or (4) the

sentence is “otherwise subject to collateral attack.” 28 U.S.C. § 2255; see also

United States v. Cates, 952 F.2d 149, 151 (5th Cir. 1992). “[O]n collateral attack, a

defendant is limited to alleging errors of a ‘constitutional or jurisdictional

magnitude.’” United States v. Samuels, 59 F.3d 526, 528 (5th Cir. 1995) (quoting

United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991)).

      Upon conviction and exhaustion of any right to appeal, courts are entitled to

presume that a defendant stands fairly and finally convicted. United States v.

Frady, 456 U.S. 152, 164 (1982); Shaid, 937 F.2d at 231-32. Relief under § 2255 is

therefore reserved for violations of constitutional rights and for a narrow range of

injuries which could not have been raised on direct appeal and which, if condoned,

would result in a complete miscarriage of justice. United States v. Vaughn, 955

F.2d 367, 368 (5th Cir. 1992).

      “The validity of a guilty plea is a question of law. . . .” United States v.

Hernandez, 234 F.3d 252, 254 (5th Cir. 2000) (citing United States v. Amaya, 111

F.3d 386, 388 (5th Cir. 1997)). “A plea of guilty is constitutionally valid only to the

extent it is ‘voluntary’ and ‘intelligent.’” Bousley v. United States, 523 U.S. 614, 618

(1998) (citation omitted). Therefore, “[a] guilty plea will be upheld on habeas review

if entered into knowingly, voluntarily, and intelligently.” Hernandez, 234 F.3d at

255 (quoting Montoya v. Johnson, 226 F.3d 399, 404 (5th Cir. 2000)).



                                            6
      Whether a guilty plea was “knowing” turns on whether a defendant

understood the direct consequences of the plea, including the maximum possible

penalty, while “voluntariness” of a plea depends on whether the plea was induced

by threats, misrepresentations, unfulfilled promises, or improper promises. Id. at

255 n.3. “[A] plea of guilty entered by one fully aware of the direct consequences of

the plea is voluntary in a constitutional sense unless induced by threats,

misrepresentation, or perhaps by promises that are by their nature improper as

having no proper relationship to the prosecutor’s business.” Bousley, 523 U.S. at 619

(quotation omitted).

      Owens entered a plea of guilty to Count Four of the Indictment on October

29, 2012, and was sentenced on March 12, 2013. On direct review, the Fifth Circuit

affirmed this Court’s findings and found that Owens’ appeal waiver was made

knowingly and voluntarily. Owens, 667 F. App’x at 861. The Fifth Circuit

dismissed Owens’ appeal on August 8, 2016. Id. Upon conviction and exhaustion of

her right to appeal, it is presumed that Owens now stands fairly and finally

convicted. Samuels, 59 F.3d at 528 (citation omitted).

B.    Owens has not met her burden of establishing a claim of ineffective
      assistance of counsel.

       1.    Ineffective assistance of counsel

      The Sixth Amendment right to the assistance of counsel in defense of a

criminal prosecution extends to the plea and sentencing process. Lafler v. Cooper,

132 S. Ct. 1376, 1385-86 (2012); Hill v. Lockhart, 474 U.S. 52, 57-58 (1985). Claims

of ineffective assistance of counsel are properly asserted through a motion to vacate

                                          7
pursuant to § 2255. See United States v. Gaudet, 81 F.3d 585, 589 n.5 (5th Cir.

1996) (citation omitted). To succeed on a § 2255 motion asserting ineffective

assistance, a defendant must demonstrate that her trial counsel’s performance fell

below an objective standard of reasonableness and that this deficient performance

prejudiced her defense. Strickland v. Washington, 466 U.S. 668, 690 (1984).

Failure to establish either prong defeats the claim. Green v. Johnson,160 F.3d

1029, 1035 (5th Cir. 1998). A court must presume that “counsel’s conduct [fell]

within the wide range of reasonable professional assistance,” and a defendant is

required to overcome that presumption. Strickland, 466 U.S. at 689.

       To demonstrate “prejudice” in the Strickland sense, “the defendant must

show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694. Where a

defendant’s claim of ineffective assistance arises out of a guilty plea, she must show

that “counsel’s constitutionally ineffective performance affected the outcome of the

plea process.” Hill, 474 U.S. at 59. “To satisfy the ‘prejudice’ requirement the

defendant must show that there is a reasonable probability that, but for counsel’s

errors, [s]he would not have pleaded guilty and would have insisted on going to

trial.” Id.

       Owens must “affirmatively prove prejudice,” Strickland, 466 U.S. at 693,

with more than mere speculation and conjecture, Bradford v. Whitley, 953 F.3d

1008, 1012 (5th Cir. 2002). She must “convince the court that a decision to reject

the plea bargain would have been rational under the circumstances.” Padilla v.



                                          8
Kentucky, 559 U.S. 356, 372 (2010). Relevant circumstances a court should

consider include the strength of the evidence against the defendant, the benefit

received under the terms of the agreement relative to the defendant’s sentencing

exposure had she gone to trial, and the information made available to the defendant

during the plea colloquy. See, e.g., United States v. Williams, 490 F. App’x 632, 633

(5th Cir. 2012); United States v. Mackay, 339 F. App’x 367, 368–69 (5th Cir. 2009);

United States v. Thompson, 44 F.3d 1004, at *2 (5th Cir. 1995); United States v.

Smith, 844 F.2d 203, 209 (5th Cir. 1988).

       2.    Plea induced by a promise

       Owens argues that her trial counsel rendered ineffective assistance by

inducing her to plead guilty by making misrepresentations regarding the sentence

she would receive. Specifically, Owens asserts that her counsel told her that she

would not receive a sentence of more than ten years imprisonment. Owens concedes

that the Plea Agreement and her statements at the plea hearing contradict her

assertion; 1 however, she insists that due to these contradictions and the

Declarations she has submitted, she is entitled to an evidentiary hearing.

       Where a guilty plea is induced by defense counsel’s unkept promises, it may

be invalid as not knowing and voluntary. Harmason v. Smith, 888 F.2d 1527, 1529

(5th Cir. 1989). But, “a defendant ordinarily will not be heard to refute h[er]

testimony given at a plea hearing while under oath.” United States v. Cervantes,



1Owens acknowledged under oath during the plea colloquy that no one “made any other or different
promises or assurances of any kind to [her] other than those contained in the plea agreement and
plea supplement in an effort to induce [her] to plead guilty in this case.” Plea Tr. [219] at 14.

                                                9
132 F.3d 1106, 1110 (5th Cir. 1998) (citing United States v. Fuller, 769 F.2d 1095,

1099 (5th Cir. 1985)). “Solemn declarations in open court carry a strong

presumption of verity,” forming a “formidable barrier in any subsequent collateral

proceedings.” Id. (citing Blackledge v. Allison, 431 U.S. 63, 73–74 (1977)).

       A defendant may seek habeas relief on the basis of alleged promises, even

where inconsistent with sworn testimony, where she can prove: “(1) the exact terms

of the alleged promise, (2) exactly when, where, and by whom the promise was

made, and (3) the precise identity of an eyewitness to the promise.” Id. If a

defendant can produce independent indicia of the merit of her allegations, “typically

in the form of one or more affidavits from reliable third parties,” she is entitled to

an evidentiary hearing; but, if defendant’s showing is “inconsistent with the bulk of

[her] conduct or otherwise fails to meet [her] burden of proof in light of other

evidence in the record, an evidentiary hearing is unnecessary.” Id.; see Smith, 844

F.2d at 208.

       Owens has submitted Declarations, signed under penalty of perjury,

regarding the alleged promises made by her trial counsel. Def.’s Decl. [256-1];

Tanner Decl. [256-2]. Only Tanner’s Declaration 2 arguably qualifies as the affidavit

of a reliable third party. 3 In it, Tanner states as follows:

       I do not recall the exact date of the following event, but I remember my
       mother being transferred from the hospital and into the jail by U.S.
       Marshalls. At that time, my mother, father [MacGeorge], my father’s

2 Tanner’s “unsworn declaration, made under penalty of perjury, carrie[s] the same ‘force and effect’”
as an affidavit. See United Sates v. Pena-Garavito, 539 F. App’x 506, 507 (5th Cir. 2013).
3 The Fifth Circuit assumed in Cervantes that defendant’s sister was a qualified third party. 132

F.3d at 1110 n.4. The Court here similarly assumes that defendant’s daughter qualifies as a third
party.

                                                 10
      attorney, Ms. Allred and myself were all present in a room where plea
      offers were discussed. My mother was offered 10 years at the lower 25%,
      while my father was offered 5 years. She was told she would receive 10
      years if she signed the plea agreement, but was never told 20 years.


Tanner Decl. [256-2] at 2. While Tanner’s Declaration adequately describes the

alleged promise, who was present, and where the alleged promise was made, she

has not fully described when it occurred. See id. Tanner does not indicate the

length of time that elapsed between Owens’ return to the jail and the making of the

alleged promise, or even provide an estimate of that time.

      Moreover, Owens has failed to overcome the presumptive verity of her sworn

statements made to the Court. See Cervantes, 132 F.3d at 1110-11. As Owens

concedes, she stated under oath during her change of plea hearing that no “other

promises or assurances of any kind” were made to induce her to plead guilty. Plea

Tr. [219] at 14. The Court clearly explained the maximum sentence that Owens

could face on the count to which she pled guilty, twenty (20) years, and Owens

confirmed that she understood this as a possibility. Id. at 19-20. The Court

inquired and confirmed that Owens had an opportunity to speak with her attorney

regarding how the Sentencing Guidelines “might apply” to her case. Id. at 21-22.

The Court also explained to Owens that the sentence had not yet been determined

and described how it would be determined. Id. at 22. The Court further informed

her of the non-binding nature of the Sentencing Guidelines. Id. Finally, the Court

cautioned Owens that the sentence it ultimately imposed might be different than

any estimate her attorney had given her. Id. Based on the entire colloquy, the



                                         11
Court concluded that Owens’ plea was voluntary, knowing, and intelligent. See id.

The Fifth Circuit subsequently affirmed this Court’s finding that Owens’ appeal

waiver was knowing and voluntary. Owens, 667 F. App’x at 861. The plain

language of the Plea Agreement and Plea Supplement further refute Owens’

allegations. See Plea Agreement [129]; Plea Supplement (Sealed) [130].

      3.   Failure to establish prejudice

      Even if Owens could be found to have satisfied the requirements set forth in

Cervantes, she has failed to establish prejudice because she has not adequately

refuted her statements under oath. Owens has not shown that, but for counsel’s

deficient performance, there is a reasonable probability that she would not have

pled guilty but would have insisted on going to trial. Although Owens avers that

she would have continued to trial, her assertion is conclusory and only a recitation

of the prejudice prong. She has not affirmatively demonstrated prejudice. See

Strickland, 466 U.S. at 693 (explaining that, unless prejudice is presumed,

ineffective assistance claims require an affirmative showing of prejudice); see also

Ross v. Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983) (“Absent evidence in the record,

a court cannot consider a habeas petitioner’s bald assertions on a critical issue in

his . . . petition, unsupported and unsupportable by anything else contained in the

record, to be of probative evidentiary value.”).

      Further, Owens’ allegation of prejudice lacks evidentiary support, either

within her Motion or in the record. See Padilla, 559 U.S. at 372 (“[Owens must]

convince the court that a decision to reject the plea bargain would have been



                                            12
rational under the circumstances.”). There was significant evidence of Owens’ guilt.

A large quantity of oxycodone pills prescribed in her name was found in Owens’

hotel room, Plea Tr. [219] at 27-28, and a co-conspirator, Bobby Morgan, admitted to

buying oxycodone pills from Owens, id. Casino surveillance videotapes showed

Owens handing pills to Morgan. Id. Morgan attested that those pills were the ones

later seized by the Government, which were tested and confirmed to be oxycodone.

Id. The record reflects that Morgan and other co-defendants and co-conspirators

were available and willing to testify against Owens had the case proceeded to trial.

See id.; Sentencing Tr. [220] at 25-35.

      Owens received a substantial benefit under the Plea Agreement, capping her

sentence at twenty years. Presentence Investigation Report (Sealed) [157] at 30.

Had Owens proceeded to trial and been convicted, she faced two counts, each with a

maximum sentence of twenty years. Id.; see 21 U.S.C. § 846. The Presentence

Investigation Report (Sealed) [157] estimated her Guidelines sentencing range at

life imprisonment. Presentence Investigation Report (Sealed) [157] at 30. At

sentencing, the Court made it clear that it agreed with the calculated Guidelines

range. Sentencing Tr. [220] at 54-60.

      Given Owens’ Guidelines range of life imprisonment, the Court’s recognition

of the seriousness of the offense, the Court’s stated reasons for overruling Owens’

objections to the Presentence Investigation Report, and its refusal to accept the

Government’s recommendation for a downward variance, had Owens proceeded to

trial, the Court likely would have imposed a sentence at or close to forty years. See



                                          13
id. This would have been significantly longer than the one Owens ultimately

received, exceeding the twenty-year, statutorily-capped sentence from which Owens

benefitted by pleading guilty. Looking to the record as a whole, Owens’ conclusory

allegation that she would have proceeded to trial lacks any indicia of reliability.

The Court finds that Owens has failed to sufficiently allege or demonstrate

prejudice.

                           III. EVIDENTIARY HEARING

      Owens has requested an evidentiary hearing. See Def.’s Mot. [252] at 12.

The Court finds that a hearing is not required. A defendant is only entitled to an

evidentiary hearing on a § 2255 motion if she has presented “independent indicia of

the likely merit of [her] allegations.” United States v. Reed, 719 F.3d 369, 373 (5th

Cir. 2013) (citation omitted). Because Owens has failed to do so and her showing is

“inconsistent with the bulk of [her] conduct [and she] fails to meet [her] burden of

proof in light of [the] evidence in the record, an evidentiary hearing is unnecessary.”

Cervantes, 132 F.3d at 1110.

                                  IV. CONCLUSION

      Because the Motion, files, and records conclusively show that Defendant is

entitled to no relief, the Court finds that Owens’ Motion [252] to Vacate, Set Aside,

or Correct Sentence by a Person in Federal Custody, filed pursuant to 28 U.S.C. §

2255, should be denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant Gail

Owens’ Motion [252] to Vacate, Set Aside, or Correct Sentence by a Person in



                                          14
Federal Custody, filed pursuant to § 2255, is DENIED.

      SO ORDERED AND ADJUDGED, this the 15th day of January, 2019.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE




                                       15
